Berry Petroleum Company News Contact: Berry Petroleum Company 1999 Broadway, Suite 3700 Denver, CO 80202 303-999-4400 Contacts: David Wolf 303-999-4400 Todd Crabtree 866-472-8279 Berry Petroleum Reports 2008 Earnings of $2.94 Per Share and Total Production of 31,970 BOE/D 2008 Proved Reserves Increase 45% to 246 MMBOE with an F&D Cost of $12.30/BOE Total Reserve Replacement Rate of 756% with Organic Reserve Replacement of 329% Denver, Colorado. (BUSINESS WIRE) February 24, 2009 Berry Petroleum Company (NYSE:BRY) earned net income of $134 million, or $2.94 per diluted share, for the twelve months ended December 31, 2008, up 3% from 2007 net income of $130 million, or $2.89 per diluted share, according to Robert F. Heinemann, president and chief executive officer. Total revenues were $802 million for 2008 compared to $583 million in 2007. Oil and gas revenues totaled $698 million in 2008 compared to $467 million in 2007. Operating cash flow totaled $410 million in 2008 compared to $239 million in 2007. The reported net income includes items that affect year-on-year comparisons such as the Flying J bankruptcy, dry hole & abandonment expense and reductions to rig carrying values. In total, for the full-year 2008, these items decreased net income by approximately $25 million or $0.56 per diluted share.The Flying J bankruptcy accounts for 84% of this decrease. Mr.
